      Case 5:17-cv-01458-JLS Document 68 Filed 03/02/21 Page 1 of 2




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

AL STEWART,
ACTING SECRETARY OF LABOR,
UNITED STATES DEPARTMENT OF LABOR,

                        Plaintiffs,                                    CIVIL ACTION
                                                                        NO. 17-1458
        v.

J. NANOUH, a corporation, d/b/a EXETER
FAMILY RESTAURANT; and
MICHAEL J. NANOUH, individually, and as a
manager and corporate officer of the
aforementioned corporation,

                        Defendants.


                                          ORDER

        AND NOW, this 1st day of March, 2021, upon consideration of the evidence

presented during the bench trial in this matter and the parties’ post trial briefs, it is hereby

ORDERED, consistent with the accompanying Memorandum Opinion, that:

        (1) JUDGEMENT is entered in favor of Plaintiff and against the Defendants,

             jointly and severally, in the amount of $250,692.08 for willful violations of

             the Fair Labor Standards Act requirements of back wages, overtime wages,

             uniform payments, record keeping, and liquidated damages, 29 U.S.C. §§

             206(a), 207(a)(1), 211(c) and 216;

        (2) JUDGMENT is entered in favor of Plaintiff, pursuant to 29 U.S.C. § 217, the

             Defendants are hereby ordered to refrain from any future violation of the Fair

             Labor Standards Act; and

        (3) The JUDGMENT of $250,692.08 is awarded in favor of the Plaintiff for the

             following individuals in the following amounts:
Case 5:17-cv-01458-JLS Document 68 Filed 03/02/21 Page 2 of 2




         1. Brenda Alena: $26,181.46;
         2. Nichole Canzaman: $71.50;
         3. Alicia Clark: $71.50;
         4. Ivan Garcia-Lopez: $20,269.02;
         5. Amanda Graul: $19,759.42;
         6. Kristina Grim: $71.50;
         7. Ashley Hines: $25,728.34;
         8. Margaret Kazimierowicz: $71.50;
         9. Mary Jo McCord: $71.50;
         10. Rebecca Minicozzi: $43,341.68;
         11. Ella Polonski: $1,082.12;
         12. Sophia Polonski: $71.50;
         13. Kelly Robinson: $71.50;
         14. Tiedra Schittler: $2,731.94;
         15. Vanessa Schlegel: $71.50;
         16. Ashley Smith: $71.50;
         17. Brenda Smith: $2,359.26;
         18. Virginia Spatz: $71.50;
         19. Kimberly Terra: $38,715.82;
         20. Bianca Trump: $71.50;
         21. Sandra Wilson: $69,593.52;
         22. Ericka Winslow: $71.50;
         23. Janel Yost: $71.50.




                                       BY THE COURT:

                                       /s/ Jeffrey L. Schmehl
                                       Jeffrey L. Schmehl, J.




                                2
